Citation Nr: 0336614	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  03-04 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Withholding of compensation benefits to recoup the amount of 
separation pay received by the appellant at the time of 
separation from active military service.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from August 1989 to March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1.  The appellant was provided $10,654.98 in separation pay 
upon his discharge from active military service.

2.  Service connection is in effect for tinnitus, rated as 10 
percent disabling, effective January 2001.


CONCLUSION OF LAW

The recoupment of a separation benefit by withholding the 
appellant's VA disability compensation in the amount of 
$10,654.98 is required by law.  10 U.S.C.A. § 1174 (West 
2002); 38 C.F.R. §§ 3.500, 3.700 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant disputes VA's withholding of $10,654.98 in 
compensation benefits.  The record indicates that the 
withholding was accomplished because the appellant was 
provided separation pay upon his discharge from active 
service.  He argues that VA did not comply with applicable 
regulation in this action.

Having carefully considered the appellant's claim, the Board 
is of the opinion that as a matter of law, the claim must be 
denied.  

The facts are not in dispute.  The appellant does not argue 
that he did not receive separation pay as determined by VA.  
As noted above, in April 2002 VA notified the appellant that 
it had ascertained him to be in receipt of $10,654.98 
military separation pay.  Because the appellant had been 
granted service connection for tinnitus and had been 
receiving compensation benefits for the disability, the RO 
notified him by letter dated in April 2002 that VA would 
withhold the VA benefit until the amount of the military 
separation pay was recouped.  By letter dated in July 2002, 
the RO notified the appellant that it would initiate such 
recoupment action.  

Here, the recoupment of the appellant's separation payment 
from his VA disability compensation benefits is required by 
law.  Applicable law mandates that a member who has received 
separation pay under 10 U.S.C.A. § 1174, or severance pay or 
re-adjustment pay under any other provision of law, based on 
service in the armed forces shall not be deprived, by reason 
of receipt of such separation pay, severance pay, or re-
adjustment pay, of any disability compensation to which he is 
entitled under the law administered by VA, but there shall be 
deducted from that disability compensation an amount equal to 
the total amount of separation pay, severance pay, and re-
adjustment pay received.  10 U.S.C. § 1174(h)(2) (Italics 
added). 

This statute is implemented by VA in 38 C.F.R. § 
3.700(a)(5)(i), which states that, "[a] veteran who has 
received separation pay may receive disability compensation 
for disability incurred in or aggravated by service prior to 
the date of receipt of the separation pay subject to 
recoupment of the total amount received as separation pay."  
38 C.F.R. § 3.700(a)(5)(i).  

An opinion of the VA General Counsel, VAOPGCPREC 14-92 
concluded that, "[i]n accordance with the provisions of 10 
U.S.C. § 1174 and 38 C.F.R. § 3.700, VA disability 
compensation should be offset to recoup the amount of special 
separation benefits received by a former member of the armed 
forces."  See also VAOPGCPREC 12-96.  The Board is bound not 
only by the law prescribed by Congress, but also by the 
precedent opinions of VA's Office of General Counsel. 38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2003). 

The appellant posits that 38 C.F.R. § 3.700(a)(5)(i) is 
inapplicable to his case.  He argues that the regulation 
allows for the payment of disability compensation benefits if 
provided prior to the date of receipt of separation pay.  The 
appellant's construction would have VA only recoup the 
disability payment after separation pay had been received.  
See substantive appeal.   

Given the specific command of 10 U.S.C. 1174, as well as VA's 
own regulation providing for recoupment, it is clear that the 
appellant's construction would produce an absurd result, 
specifically barred by law.  It is well settled that an 
adjudicative body such as the Board is not required to apply 
statutes and regulations in such a way as to yield an absurd 
result.  See Green v. Bock Laundry Mach. Co., 490 U.S. 504, 
104 L. Ed. 2d 557, 109 S. Ct. 1981 (1989) (declining to apply 
the plain language of a rule of evidence because a literal 
reading of the rule would compel an odd result in the case); 
Timex V.I., Inc. v. United States, 157 F.3d 879 (Fed. Cir. 
1998) (stating that statutory construction that causes absurd 
results is to be avoided if at all possible); Kilpatrick v. 
Principi, 16 Vet. App. 1 (2002) (citing precedent regarding 
the need to avoid an absurd result when interpreting a 
statute).

When the law is clear, as in this case, there is no other 
option but to apply the plain meaning of the statute.  The 
recoupment of the separation benefit paid to the appellant at 
discharge from service is required by law.  Because VA does 
not have any discretion in the recoupment of the separation 
pay, the appellant has failed to state a claim upon which 
relief may be granted, and the claim must be denied for lack 
of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 429 
(1994).

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
(VCAA) or previously existing law.  See VCAA, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000) 
redefining the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits; codified at 38 U.S.C. §§ 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156, 3.159, 3.326(a).  

Because the claim is being denied as a matter of law, no 
further development under the VCAA or previously existing law 
is warranted.  Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
[holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law].


ORDER

The appeal is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



